UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 30, 2015 SPUTNIK ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Nevada 000-52366 52-2348956 (State or other jurisdiction of incorporation or organization) (Commission file number) (IRS Employer Identification No.) 10781 Satellite Blvd Orlando, Florida 32837 (Address of principal executive offices) 321.303.0886 (Issuer’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.01 Changes in Control of Registrant. Pursuant to the terms of the Stock Purchase Agreement (“SPA”) filed as Exhibit 10.1 hereto, dated on September 30, 2015, Sport Venture Group, LLC and Windy River Group, LLC acquired 5,000 shares [2,500 shares each] of Convertible Preferred Stock of the Company from R. Thomas Kidd for $250,000. If converted, this would represent 94.424% of the issued and outstanding common stock of the Company. Item 9.01 Financial Statements and Exhibits. Exhibits 10.1 Stock Purchase Agreement 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the date indicated. Sputnik Enterprises, Inc. Date: September 30, 2015 By: /s/ Anthony Gebbia Anthony Gebbia Chief Executive Officer and Director 3
